DETAILED ACTION
Claims 26-45 are pending, and claims 26-30, 33-41, and 43-45 are currently under review.
Claims 31-32 and 42 are withdrawn.
Claims 1-25 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/07/2022 has been entered.

Election/Restrictions
Newly submitted claims 31-32 and 42 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claims 31-32 are directed to non-hexagonal shapes (ie. square and circular, respectively).  These are mutually exclusive from a hexagonal shape, which was already presented as originally presented claim 14.
Claim 42 is directed to the liner sheets and core being formed of different materials.  This species was previously non-elected in the response filed 10/11/2021.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-32 and 42 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
The amendment filed 2/07/2022 has been entered.  Newly submitted claim(s) 26-45 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 12/09/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-27, 33-41, and 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie et al. (US 5,705,794) in view of Gregg (US 2015/0040680).
Regarding claim 26, Gillespie et al. discloses a superplastically formed sandwich structure [abstract]; wherein said structure has outer face sheets coupled with a formed honeycomb core structure (zone I), followed by subsequently applying pressure to expand and stretch the structure to form the part (zone II) [col.6 ln.53 to col.7 ln.3, col.7 ln.43 to col.8 ln.65].  The examiner notes that the recitation of “…the core is expanded…” is a product-by-process limitation which, upon further consideration, merely imparts the structure of a core structure stretched between first and second sheets.  See MPEP 2113.  Nonetheless, the examiner reasonably considers the aforementioned stretching of Gillespie et al. to meet the limitations of being expanded in a thickness direction and stretched between a first and second liner sheet as claimed.
Gillespie et al. does not expressly teach that the honeycomb structure has tubular cell axes extending perpendicularly between the liner sheets as claimed.  Gregg discloses a sandwich panel honeycomb structure used in a wide variety of applications due to its high stiffness-to-weight ratio; wherein said honeycomb structure has tubular cell axes extending perpendicularly between the outer sheets as claimed and can be made through superplastic forming as known in the art [0002, 0024, fig.1].  Therefore, it would have been obvious to modify the sandwich structure of Gillespie et al. by orienting the honeycomb core to have tubular cell axes perpendicular to the outer sheets as taught by Gregg because this structure has desirable properties as explained above in Gregg.  The examiner’s position is further bolstered by the teaching of Gillespie et al. that one of ordinary skill would understand how to design the core sheets to produce the desired final shape, wherein said desired final shape is a honeycomb structure depicted by Gregg as suggested by the aforementioned prior art combination.
Regarding claim 27, Gillespie et al. and Gregg disclose the structure of claim 26 (see previous).  Gillespie et al. further teaches sealing the periphery of the outer sheets to define an internal volume [col.8 ln.15-37].  The examiner notes that the recitation of “wherein the honeycomb structure of the core is expanded in response…” is a product-by-process limitation which, upon further consideration, does not impart any further patentably distinct structure to the claims.  See MPEP 2113.  Specifically, it is not apparent to the examiner as to how internal pressure expansion would impart any particular, distinct structure compared to other types of expansion.  Therefore, the examiner considers the expanded core structure of Gillespie et al. to further meet the aforementioned limitation.  Nonetheless, Gillespie et al. expressly teaches that the core is further stretched and expanded due to internal pressure [col.8 ln.51-61, fig.6-7].
Regarding claims 33-36, Gillespie et al. and Gregg disclose the structure of claim 27 (see previous).  The examiner notes that the instant claims recite product-by-process limitations which, upon further consideration, merely impart a further structure of a fluid port formed through one of the edges as claimed.  See MPEP 2113.  Gillespie et al. further teaches gas inlet line (108) connected to the sealed structure of Gillespie et al. [col.8 ln.10-39, fig.6-7].  Gillespie et al. further nonetheless teaches that the gas inlet line provides pressuring fluid into the sealed structure to expand and stretch the structure, wherein said fluid is a gas that becomes heated [col.8 ln.10-39, fig.6-7].
Regarding claim 37, Gillespie et al. and Gregg disclose the structure of claim 27 (see previous).  The examiner notes that the recitation of “wherein at least the core is heated…” is a product-by-process limitations which, upon further consideration, is not considered to impart any further patentably distinct structure to the instant claim.  See MPEP 2113.  Specifically, it is not apparent to the examiner as to what particular, distinct structure would be imparted by this limitation as compared to any other type of expansion.  Therefore, the examiner considers the expanded core structure of Gillespie et al. to further meet the aforementioned limitation.  Nonetheless, Gillespie et al. expressly teaches that the core is heated to a superplastic forming temperature and then expanded [col.8 ln.44-61].
Regarding claims 38-39, Gillespie et al. and Gregg disclose the structure of claim 26 (see previous).  The examiner notes that the instant claims recite product-by-process limitations which, upon further consideration, are not considered to impart any further, patentably distinct structure to the instant claims.  See MPEP 2113.  Specifically, it is not apparent to the examiner as to how an initial non-planar shape has any bearing on the finally formed sandwich structure, wherein a final shape is not positively recited.  In other words, the instant claims attempt to claim the final sandwich structure by reciting limitations directed to an intermediate shape, wherein said intermediate shape has no patentably significance to the actual structure because a non-planar shape can reasonably be expanded into a planar shape and vice versa.  Accordingly, the examiner considers the expanded core structure of Gillespie et al. to further meet the aforementioned limitation.  Nonetheless regarding claim 39, the examiner considers the heating of Gillespie et al. above to meet the claimed limitation of annealing according to broadest reasonable interpretation.
Regarding claim 40, Gillespie et al. and Gregg disclose the structure of claim 26 (see previous).  Gillespie et al. further depicts a uniform braze alloy layer (22) between outer sheets (16, 18) and the core (12, 14), which meets the limitation of being “uniformly bonded” according to broadest reasonable interpretation [fig.2-3].  As stated above, the examiner notes that the core can be a honeycomb structure having tubular cells with axes perpendicular to the sheets as taught by Gregg, such that the aforementioned combination of Gillespie et al. and Gregg suggests the outer sheets being bonded to the honeycomb core structure as claimed.
Regarding claim 41, Gillespie et al. and Gregg disclose the structure of claim 26 (see previous).  Gillespie et al. further teaches that the outer sheets and core can be made of the same Ti6Al4V [col.7 ln.43-50].
Regarding claims 43-44, Gillespie et al. and Gregg disclose the structure of claim 26 (see previous).  The examiner notes that the instant claims recite product-by-process limitations which, upon further consideration, merely impart the structure of a stretched core.  See MPEP 2113.  Specifically, absent a consideration of being stretched, it is not apparent to the examiner as to how an initial core thickness and tubular cell length, respectively, have any further bearing on the finally formed sandwich structure, wherein final core thickness considerations and tubular cell length considerations are not positively recited.  In other words, the instant claims attempt to claim the final sandwich structure by reciting limitations directed to an intermediate shape, wherein said intermediate shape has no patentably significance to the actual structure for the reasons explained above.  Accordingly, the examiner considers the expanded, stretched core structure of Gillespie et al. to further meet the aforementioned limitation.  Nonetheless, the examiner notes that an initial unexpanded core vs. a final expanded core as suggested by Gillespie et al. in view of Gregg would naturally be expected to have second, expanded core thickness and cellular tube length values that are thicker and longer than an initial thickness and length, respectively.  See MPEP 2145(II).
Regarding claim 45, Gillespie et al. and Gregg disclose the structure of claim 26 (see previous).  Gillespie et al. further discloses forming a curved shape, which meets the limitation of “non-planar” when viewed in a direction parallel to a plane coincident with the first liner sheet according to broadest reasonable interpretation [fig.7].  Alternatively, Gregg further teaches that it is known to provide sandwich structure panels in curved shapes [0002-0004, fig.1].  Thus, the examiner notes that the claimed limitations are disclosed in the prior art, although not necessarily in a single reference, wherein one of ordinary skill would have reasonably been able to combine the teachings of the prior art to arrive at the predictable result of a sandwich structure (disclosed by Gillespie et al.) made to have a curved shape (disclosed by Gregg) for any application wherein a curved shape would have been desired.
Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie et al. (US 5,705,794) and Gregg (US 2015/0040680) as applied to claim 27 above, and further in view of Hamilton et al. (US 3,927,817).
Regarding claims 28-29, Gillespie et al. and Gregg disclose the structure of claim 27 (see previous).  Gillespie et al. and Gregg do not expressly teach that the honeycomb tubular cells are in fluid communication as claimed.  Hamilton et al. discloses a method of superplastic forming sandwich structures [abstract]; wherein the core structure is provided with a plurality of apertures for each cell which permit flow of gas and insures equal pressure inside the sandwich structure [col.7 ln.62-65, fig.3-6].  Therefore, it would have been obvious to one of ordinary skill to modify the structure of the aforementioned prior art by including apertures to insure equal pressure as taught by Hamilton et al.  The examiner notes that the aforementioned apertures of Hamilton et al. applied to the aforementioned prior art reasonably suggests honeycomb cells in fluid communication with one another, with each honeycomb tube naturally including a surrounding wall and a plurality of apertures though said walls.   
Regarding claim 30, the aforementioned prior art discloses the structure of claim 29 (see previous).  Gregg further depicts a hexagonal honeycomb shape [fig.1].

Claims 26, 38-41, and 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris (US 8,707,747) as evidenced by Rainville (US 4,577,798).
Regarding claim 26, Norris discloses a shaped sandwich panel having a first layer (22), second layer (24), and core honeycomb layer (26) directly connected between [abstract, col.3 ln.15-43, fig.2].  Norris further depicts said core honeycomb layer having tubular cells that extend axially between the first and second layers and perpendicular to said layers [fig.2].
The examiner notes that the recitation of “…the core is expanded…” is a product-by-process limitation which, upon further consideration, merely imparts the structure of a core structure stretched between first and second sheets.  See MPEP 2113.  Norris does not expressly teach that the honeycomb core is expanded in a thickness dimension and stretched between the first and second sheet as claimed.  However, as evidenced by Rainville, the examiner notes that superplastic forming in general is known to result in stretching of the core structure during forming (ie. between the outer sandwich panels in a thickness direction) [col.1 ln.15-44].  Although Norris does not expressly teach superplastic forming, the disclosure of Norris is directed to heating metals such as titanium to temperatures of 840 to 960 degrees C, which pertains to a superplastic forming temperature of titanium as would have been recognized by one of ordinary skill, followed by subsequent forming by flowing pressurized gas within the core and shaping the sandwich panel against a die [col.5 ln.18-23].  Thus, the forming of Norris is reasonably considered to be superplastic forming.  Accordingly as noted above, although Norris does not expressly teach expansion and stretching in a thickness direction as claimed, the examiner submits that this phenomenon would have naturally flowed from Norris because stretching of the core structure is generally known to occur in superplastic forming methods (ie. the method of Norris) as evidenced by Rainville above. 
Regarding claims 38-39, Norris discloses the structure of claim 26 (see previous).  The examiner notes that the instant claims recite product-by-process limitations which, upon further consideration, are not considered to impart any further, patentably distinct structure to the instant claims.  See MPEP 2113.  Specifically, it is not apparent to the examiner as to how an initial non-planar shape has any bearing on the finally formed sandwich structure, wherein a final shape is not positively recited.  In other words, the instant claims attempt to claim the final sandwich structure by reciting limitations directed to an intermediate shape, wherein said intermediate shape has no patentably significance to the actual structure because a non-planar shape can reasonably be expanded into a planar shape and vice versa.  Accordingly, the examiner considers the expanded core structure of Norris to further meet the aforementioned limitation.  Nonetheless, Norris further discloses that prior to pressurization, the sandwich panel components can be bonded through heat and pressure, which the examiner reasonably considers to meet the claim limitation of mechanical deformation as required by claim 9 because bonding through heat and pressure will naturally result in some extent of mechanical deformation as would have been reasonably recognized by one of ordinary skill [col.4 ln.34-43].  See MPEP 2145(II).
Regarding claim 40, Norris discloses the structure of claim 26 (see previous).  Norris further discloses that the core layer (26) is bonded to the first and second sheets (22, 24) [col.4 ln.34-43].  Since Norris depicts the sandwich panel structure to be regular and uniform, the examiner submits that the corresponding bonding of Norris would also naturally be expected to be uniform.  See MPEP 2145(II).  Alternatively, the examiner submits that, absent a specific teaching to the contrary, one of ordinary skill would have expected the bonding of Norris to be substantially uniform because Norris is silent regarding any non-uniformities of the aforementioned bonding step.
Regarding claim 41, Norris discloses the structure of claim 26 (see previous).  Norris further teaches that both the sheets as well as the core layer may be metal when used for turbines, which reasonably meets the limitation of a “same” material [col.1 ln.11-20, col.2 ln.36-40].
Regarding claims 43-44, Norris discloses the structure of claim 26 (see previous).  The examiner notes that the instant claims recite product-by-process limitations which, upon further consideration, merely impart the structure of a stretched core.  See MPEP 2113.  Specifically, absent a consideration of being stretched, it is not apparent to the examiner as to how an initial core thickness and tubular cell length, respectively, have any further bearing on the finally formed sandwich structure, wherein final core thickness considerations and tubular cell length considerations are not positively recited.  In other words, the instant claims attempt to claim the final sandwich structure by reciting limitations directed to an intermediate shape, wherein said intermediate shape has no patentably significance to the actual structure for the reasons explained above.  Accordingly, the examiner considers the expanded, stretched core structure of Norris as evidenced by Rainville to further meet the aforementioned limitation.
Regarding claim 45, Norris discloses the structure of claim 26 (see previous).  Norris further depicts a non-planar final shape [fig.10-12].
Claims 27-30 and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris (US 8,707,747) as evidenced by Rainville (US 4,577,798) as applied to claim 26 above, and further in view of Paez (US 4,304,350).
Regarding claims 27 and 33, Norris discloses the structure of claim 26 (see previous).  Norris does not expressly teach the structure of a fluid port formed in a first or second liner sheet or that the first and second liner sheets are peripherally sealed as claimed.  Paez et al. teaches a system for superplastic forming of metal sandwich workpieces [abstract]; wherein the top and bottom sheets (2, 4) of said sandwich workpiece are sealed at the peripheries by welding, and one of said sheets is provided with a hole such that a gas inlet tube for providing expanding gas can be provided in a perpendicular orientation to avoid interference of the inlet tube and sealed edges [col.2 ln.13-28, col.4 ln.39-45, fig.1].  Therefore, it would have been obvious to one of ordinary skill to modify the sandwich panel structure of Norris by sealing the peripheral edges of the first and second liner sheets and providing a hole in one of said sheets such that expanding gas can be desirably provided to perform superplastic forming while avoiding interference between the inlet gas tube and the sealed peripheral edges.  Said method of superplastic forming of Paez et al. urges the sandwich sheets (2, 4) away from each other (ie. bottom sheet expanded away top sheet) and is particularly useful for honeycomb sandwich structures [col.3 ln.20-29, col.4 ln.39-57, fig.1].  Thus, stretching of an internal honeycomb core between sheets (2, 4) which are expanded away from each other would also have naturally flowed from the combined disclosure of Norris and Paez et al. as would have been recognized by one of ordinary skill.  See MPEP 2145.  
The examiner notes that the recitation of “wherein the honeycomb structure of the core is expanded in response…” is a product-by-process limitation which, upon further consideration, does not impart any further patentably distinct structure to the claims.  See MPEP 2113.  Specifically, it is not apparent to the examiner as to how internal pressure expansion would impart any particular, distinct structure compared to other types of expansion.  Therefore, the examiner considers the expanded core structure of Gillespie et al. to further meet the aforementioned limitation.  Nonetheless, Paez et al. expressly teaches that the core is further stretched and expanded due to applied internal pressure [col.4 ln.39-55].
Regarding claims 28-30, the aforementioned prior art discloses the structure of claim 27 (see previous).  Norris further teaches that the honeycomb core includes a plurality of apertures that extend through the hexagonal core layer [abstract, fig.2].  Although not depicted in the figures of Norris, the examiner notes that each hexagonal core tube would naturally have to be provided with at least two apertures (ie. a plurality) in order to the apertures to “extend through the core layer” as expressly taught by Norris.  See MPEP 2145(II).  In other words, if each hexagonal cell only had a single aperture, the examiner notes that fluid communication extending throughout the entire core layer would not be possible, such that each hexagonal cell would be expected to have multiple apertures in the disclosure of Norris.
Regarding claims 34-36, Norris and Paez et al. disclose the structure of claim 33 (see previous).  The examiner notes that the instant claims recite product-by-process limitations which, upon further consideration, are not considered to impart any further patentably distinct structure to the instant claim absent concrete evidence or reasoning that these features would require some specific structure that is absent in the disclosed fluid port of Paez et al.  See MPEP 2113.  .
Regarding claim 37, Norris and Paez et al. disclose the structure of claim 27 (see previous).  The examiner notes that the recitation of “wherein at least the core is heated…” is a product-by-process limitations which, upon further consideration, is not considered to impart any further patentably distinct structure to the instant claim.  See MPEP 2113.  Specifically, it is not apparent to the examiner as to what particular, distinct structure would be imparted by this limitation as compared to any other type of expansion.  Therefore, the examiner considers the expanded core structure of Norris and Paez et al. to further meet the aforementioned limitation.  Nonetheless, Norris expressly teaches that the core is heated to a superplastic forming temperature and then expanded [col.5 ln.18-30].

Response to Arguments
Applicant’s arguments filed 2/07/2022 have been fully considered but are moot in view of the new grounds of rejection above.
Applicant's arguments filed, filed 2/07/2022, regarding the rejections over Norris et al. in view of others have been fully considered but they are not persuasive and further moot as evidenced by Rainville above.
Applicant argues that Norris teaches away from expansion as claimed. The examiner cannot concur. Firstly, it is not apparent to the examiner as to how the passages of Norris as relied upon by applicant on p.7 of the remarks require the same non-planar features after shaping, contrary to applicants’ allegations. These passages merely describe the forming process of Norris, which does not apparently require the same non-planar shape after forming. Thus, the examiner can hardly consider this to be a teaching away from the claim scope absent concrete evidence to the contrary.  Secondly, as evidenced by Rainville above, the examiner notes that expansion and stretching as claimed would have naturally occurred in the superplastic forming of Norris absent concrete evidence to the contrary.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734